DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (US Pub. 2015/0364831).
Regarding claim 1, LI et al. discloses an omnidirectional array antenna, comprising N omnidirectional subarray units that are circumferentially arranged to form a circular array (par.0194, 0203-0204), a diameter of the circular array being an integral multiple of a central wavelength λc (par.0135) and each of the omnidirectional subarray units comprising p coaxially-arrayed symmetrical (par.074 “symmetrically arranged with respect to the point O”, par. 0110 “the main cable 32 is to be divided….are connected in parallel”, par.0138 “coaxial cables”), oscillators (par.0195 “radiating electric oscillates in the vertical direction”), wherein N (fig. 17 element 130-1, 130-2, 130-3, 130-4) and p (fig. 17, elements 32, 33) are both natural numbers.  
Regarding claim 2, LI et al. discloses the coaxially-arrayed symmetrical oscillators of the omnidirectional subarray units are half-wave oscillators (par. 0115, 0133-0134 “a quarter-wavelenth”, par.087 the combined quarter-wavelength L2, fig.4A constitutes half-wavelength).  

Regarding claim 4, LI et al. discloses the N omnidirectional subarray units are vertically arranged at equal intervals, a circumferential azimuth angle Va=2-n-r/N, wherein n = 1, 2, 3, ... , N (par.050, par.0194 “plurality of antennas 130….in directions of 3600).  
Regarding claim 5, LI et al. discloses the symmetric oscillators of the omnidirectional subarray units are printed on a PCB dielectric plate (par.0192 “element sections 111 and 112….put on a dielectric substrate”), the dielectric plate being perpendicular to a diameter of the circular array (fig. 2).  
Regarding claim 6, LI et al. discloses the symmetrical oscillators of the omnidirectional subarray units are constructed in a form of a metal tube (par.039 “cylindrical radome”, par.049 “reflector 120”, par.062).  
Regarding claim 7, LI et al. discloses the omnidirectional subarray units have different types of beams, comprising at least one of a single-3-New U.S. Patent Application omnidirectional beam, a single directional beam, a directional narrow double-beam, a directional wide double-beam, a non-collinear directional double-beam, a directional unequal-width double- beam, a directional triple-beam (consideration is optional), and a directional quadruple-beam (fig. 8, par.0146 “a horizontal-plane beam width of the antenna 130”).  

Allowable Subject Matter
Claims 8-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman (US Pub. 2018/0367199) Small cell beam-forming antennas to determine and apply a first set of amplitude and phase weights to RF signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/TU X NGUYEN/           Primary Examiner, Art Unit 2642